Citation Nr: 9921462	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-18 313 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1. Entitlement to an increased rating for a lumbar spine 
disorder, rated 10 percent disabling.

2. Entitlement to an increased rating for scars, residuals of 
removal of lesions from the face and the back, rated zero 
percent disabling.



REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran retired from service in March 1995, having completed 
over 20 years of active duty.

The veteran's claim was initially developed to include a claim 
for service connection for malaria.  In a June 1997 rating 
action, the Department of Veterans Affairs (VA) Regional Office 
(RO) granted service connection and assigned a noncompensable 
rating.  The veteran did not voice any disagreement with this 
rating within the prescribed time limit.  Accordingly, the issue 
of entitlement to an increased rating for malaria is not properly 
before the Board.  See Grantham v. Brown, 114 F 3d. 1156 (1997).  
Should the veteran contend that a compensable rating is 
appropriate, he should submit a formal claim in this regard.  

In his initial claim, received in May 1995, the veteran contended 
that service connection was warranted for tumors and skin 
lesions, and reported that he had received treatment for this 
condition in July 1981, while he was on active duty.  In a 
January 1996 rating action, service connection for tumors was 
denied.  Service connection for scars, residuals of removal of 
lesions from the face and back was granted, and a zero percent 
rating was awarded.  In his Notice of Disagreement (NOD), 
received in April 1996, the veteran voiced disagreement with a 
number of the Department of Veterans Affairs (VA) Regional Office 
(RO) adjudications, to include "scars 0% tumors are recurring 
and I have facial scarring."  A statement of the case (SOC) was 
issued in May 1996, with one of the issues entitlement to service 
connection for tumors.  In his substantive appeal, the veteran 
stated that "scarring more severe involving face."

The veteran provided testimony at a formal hearing in June 1996.  
His representative noted the issue regarding tumors, and referred 
to it as "a play on words."  Instead, the representative stated 
that the issue revolved around the scars, which were the residual 
of the multiple growth removal.  The zero percent rating, the 
representative stated, was inadequate for this.  The veteran 
agreed with these statements.  (Transcript, hereinafter T-7)  

In the hearing officer decision/supplemental statement of the 
case (SSOC) dated in May 1997, the issue was initially listed on 
the title page as entitlement to service connection for tumors.  
However, the hearing officer, based on the representative's 
comments, changed the issue to entitlement to an increased rating 
for scars, residuals of removal of growths.  The veteran was 
provided with the appropriate laws and regulations, and furnished 
adequate reasons and bases for the RO action.  

In view of the fact that the veteran was given adequate notice of 
the basis of the RO action, and that the substantive appeal 
indicated that he wished to appeal an issue involving scarring of 
the face, the Board concludes that the issue should be styled 
entitlement to an increased rating for the scars, and that the 
veteran has received adequate due process.  Accordingly, the 
Board finds that this issue is properly before the Board for 
action.      

The Board notes that the veteran was scheduled to testify at a 
hearing at the RO in June 1999.  However, in a report of contact 
dated that month, the veteran indicated he had moved to another 
state, and requested that his claims folder be sent to the Board.

The issue of entitlement to an increased rating for a back 
disorder is the subject of the section entitled REMAND below.  




FINDING OF FACT

The scars, residuals of removal of lesions from the face and 
back, are not productive of more than slight disfigurement, and 
are not tender, painful or ulcerated. 



CONCLUSION OF LAW

An increased rating for scars, residuals of removal of lesions 
from the face and the back is denied.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §  4.118, Part 4, Diagnostic Codes 7800, 
7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the veteran's service medical records indicates that 
he was seen on a number of occasions for skin disorders, to 
include areas other than the face and back.  In July 1981, he 
complained of a mole on his back.  The mole was excised, and the 
pathological diagnosis was hyperkeratotic lesion showing 
ulceration, inflammation and hemorrhage consistent with irritated 
verruca vulgaris.  He underwent curettage in January 1989, and 
the postoperative diagnosis was seborrhea keratosis.  There was a 
suspicious lesion on the bridge of his nose when he was seen in 
November 1993.  The assessment was sun damaged skin, with 
poikiloderma.  There was an irritated spot on the mid back, for 
which the veteran underwent a shave biopsy in August 1994. 

On his retirement examination in February 1995, the veteran did 
not report any skin diseases.  There were no abnormalities of the 
head, face, neck and scalp on examination.  The history of 
seborrheic keratoses of the back, occurring twice, was reported.  
Seborrheic keratosis was reported on treatment in March 1995.

The VA examined the veteran in June 1995.  An extensive history 
of multiple skin lesions removed from his back and face was 
reported.  None of the lesions was reported to be malignant.  On 
examination, there were some circular annularly white areas, one 
on the left and one on the right side of his back, where the 
lesions were removed.  Several more removal residuals were noted 
on his face.  There were no active lesions at the time of 
examination.  The impression included history of basal cell 
carcinoma of the skin of the back and face, removed, not active 
at the time of examination.  

The veteran was treated at a VA facility in May 1996 for a 
disorder not herein pertinent.  No symptomatology resultant from 
the scars was reported.  

The veteran presented testimony at a formal hearing in June 1996.  
He stated that he had underwent multiple biopsies in service, and 
was concerned that there might be future growths, and that those 
growths might be malignant.  (T-8).

Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this finding, the 
Board means that the veteran has presented a claim which is not 
implausible when the contentions and the evidence of record are 
viewed in the light most favorable to the claim.  The Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed.

Under the laws administered by the VA, disability evaluations are 
determined by the application of a schedule of ratings which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.  Where entitlement to 
compensation has already been established and an increase in the 
disability evaluation is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).
 
A 10 percent evaluation may be assigned for moderately 
disfiguring scars of the head, face or neck.  When slight, a 
noncompensable evaluation is assignable.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  

For a compensable rating to be warranted for scars, they must be 
ulcerated, tender, painful, or productive of limitation of 
function.  Diagnostic Codes 7803, 7804 and 7805 (1998). 

A review of the findings on examination shows no active 
symptomatology resulting from the scars.  There was no indication 
that the scars were active or productive of more than slight 
disfigurement.  The examination failed to establish that the 
scars were ulcerated, tender or painful.  Accordingly, there is 
no basis for a compensable rating.  The Board concludes that the 
medical findings on examination are of greater probative value 
than the veteran's statements regarding the severity of his 
disability.  

At the personal hearing, the veteran reported that he was 
concerned that there could be malignant tumors in the future.  
However, the VA may only rate the veteran's disability based on 
current symptoms.  Should there be an increase in the veteran's 
symptomatology, he should submit an additional claim.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they were 
raised by the veteran, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The Board finds that these provisions do 
not support the grant of an increased rating for the disorder at 
question.   


ORDER

An increased rating for scars, residuals of removal of lesions 
from the face and the back, is denied.  


REMAND

Service connection has been granted for arthritis of the lumbar 
spine, and a 10 percent rating has been awarded.  In the June 
1995 examination, upon which this rating was predicated, X-ray 
films of the lumbosacral spine showed minor degenerative changes.  
The impression included myofascial syndrome of the lumbosacral 
spine and scoliosis of the thoracolumbar spine identified on 
examination.  

A review of the record discloses that the veteran was seen in a 
VA outpatient treatment clinic in May 1996 for complaints of back 
pain.  An examination revealed a muscle spasm and pain.  The 
Court has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1995) must also be 
considered, and that examinations upon which the rating decisions 
are based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  This was not considered by the RO.  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state of 
the condition, the VA must provide a new examination.  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. at 632.  In this case, the most recent VA 
examination was conducted more than four years ago, and the 
veteran claims that his symptoms have increased in severity.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  Accordingly, 
the case is REMANDED to the RO for action as follows:

1.  All reports of outpatient treatment 
afforded the veteran by the VA subsequent 
to May 1996 should be obtained and 
associated with the claims folder.  The 
veteran should be asked to provide the 
dates of any private medical treatment for 
a spinal disorder, along with the full 
names and addresses of the medical 
professionals providing such treatment.  
After securing these releases, all such 
records should be obtained and associated 
with the claims folder.  

2.  The veteran should be furnished with a 
special orthopedic examination to determine 
the extent and degree of the spinal 
disorder.  The orthopedic examiner should 
comment on any functional impairment due to 
pain and the pathology associated with pain 
should be described.  With respect to the 
subjective complaints of pain, the examiner 
should be requested to specifically comment 
on whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability and the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to the 
service-connected disability.  Specific 
evidence should be cited in support of any 
conclusions reached.  The claims folder 
should be made available to the examiner 
prior to the studies to review the reports 
of treatment and examination.  

When the requested development is completed, if the benefit 
sought is not granted, the veteran and representative should be 
provided with an appropriate SSOC.  They should also be given a 
reasonable period to respond.  The case should then be returned 
to the Board for further appellate consideration.

The purposes of this remand are to obtain additional information 
and to assist the veteran in the development of the claim.  No 
inference should be drawn regarding the merits of the claim, and 
no action is required of the veteran until further notified. 

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the Ors to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals

 


